Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 23, 2021

                                       No. 04-20-00333-CR

                                         Zohair AHMED,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR2128A
                        The Honorable Jennifer Pena, Judge Presiding


                                         ORDER

        Court-appointed counsel for appellant has filed a brief stating there are no meritorious
issues to raise on appeal pursuant to Anders v. California, 386 U.S. 738 (1967). However, the
brief does not meet all of the Anders requirements. An Anders brief must include a (1) motion to
withdraw as counsel, and (2) a certificate stating counsel has served copies of the brief and
motion on appellant, informed appellant of his right to review the record and file his own brief,
and explained to appellant the procedure for obtaining the record. See Nichols v. State, 954
S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.—San Antonio 1996, no pet.); see also Kelly v. State, 436 S.W.3d 313 (Tex. Crim.
App. 2014).

        It is therefore ORDERED that the appellant’s brief is STRICKEN and counsel is
instructed to file an appellant’s brief in compliance with the Anders requirements set forth in this
order. The appellant’s brief must be filed within fourteen (14) days from the date of this order.




                                                      _________________________________
                                                      Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court